Title: From John Adams to the President of Congress, 16 May 1781
From: Adams, John
To: President of Congress,Huntington, Samuel



Sir
Amsterdam May 16th. 1781

There has been much said in the public Papers concerning Conferences for Peace, concerning the Mediation of the Emperor of Germany and the Empress of Russia &c. &c. &c.
I have never troubled Congress with these Reports, because I have never recieved any official Information or Intimation of any such Negotiation, either from England or France, or any other way. If any such Negotiation has been going on, it has been carefully concealed from me. Perhaps something has been expected from the United States, which was not expected from me.
For my own part, I know from so long Experience at the first Glance of Reflection, the real designs of the English Government, that it is no Vanity to say they cannot decieve me, if they can, the Cabinets of Europe. I have fully known that all their Pretensions about Peace were insidious, and therefore have paid no other Attention to them than to pity the Nations of Europe, who, having not yet Experience enough of British Manoeuvre, are still imposed on to their own danger, disgrace and damage.
The British Ministry are exhausting all the Resources of their Subtilty, if not of their Treasures, to excite Jealousies and Divisions among the neutral as well as belligerent Powers. The same Arts precisely that they have practised so many Years to subdue, decieve and divide America, they are now exerting among the Powers of Europe: but the Voice of God and Man are too decidedly against them to permit them much Success.
As to a Loan of Money in this Republick, after having tried every expedient and made every proposition, that I could be justified or excused for making, I am in absolute despair of obtaining any, until the States General shall have acknowledged our Independence. The Bills already accepted by me are paying off as they become due, by the Orders of his Excellency Mr. Franklin: but he desires me to represent to Congress the danger and inconvenience of drawing before Congress have information that their Bills can be honoured. I must intreat Congress not to draw upon me, until they know I have money. At present I have none, not even for my Subsistance, but what I derive from Paris.
The true Cause of the Obstruction of our Credit here is Fear, which can never be removed but by the States General acknowledging our Independence, which, perhaps in the Course of twelve months they may do, but I don’t expect it sooner.
This Country is indeed in a melancholy Situation—sunk in Ease— devoted to the Pursuits of Gain—overshadowed on all sides by more powerful Neighbours—unanimated by a Love of military Glory, or any aspiring Spirit; feeling little Enthusiasm for the Public; terrified at the loss of an old Friend, and equally terrified at the prospect of being obliged to form Connections with a new one: encumbered with a complicated and perplexed Constitution, divided among themselves in Interest and Sentiment, they seem afraid of every thing. Success on the Part of France, Spain and especially of America raises their Spirits, and advances the good Cause somewhat: but Reverses seem to sink them much more.
The War has occasioned such a Stagnation of Business, and thrown such Numbers of People out of Employment, that I think it is impossible things should remain long in the present insipid State. One System or another will be pursued: one Party or another will prevail—much will depend on the Events of the War. We have one Security, and I fear but one, and that is the domineering Character of the English, who will make Peace with the Republick upon no other Terms, than her joining them against all their Enemies in the War, and this I think it is impossible She ever should do.

I have the Honour to be, with the greatest Respect, Sir, your most obedient and most humble Servant.
John Adams

